Citation Nr: 0209761	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbar strain. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for right knee patellofemoral syndrome with X-ray 
evidence of arthritis status post arthroscopic surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION


The veteran served on active duty from April 1977 to October 
1991.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which denied 
entitlement to increased ratings for the right knee 
disabilities and lumbar strain.     

In a May 1993 rating decision, service connection was granted 
for right knee pain status post arthroscopic surgery and 
patellofemoral pain syndrome and a 10 percent evaluation was 
assigned from October 25, 1991.  Service connection was also 
established for chronic lumbosacral strain and a 10 percent 
evaluation was assigned from October 25, 1991.  

This matter was remanded to the RO for additional development 
in November 1999.  

A February 2002 rating decision, a 20 percent evaluation was 
assigned to the lumbar strain.  


FINDINGS OF FACT

1.  The service-connected chronic lumbosacral strain is 
principally manifested by complaints of pain and moderate 
limitation of motion.  

2.  The service-connected right knee patellofemoral syndrome 
with X-ray evidence of arthritis status post arthroscopic 
surgery is principally manifested by complaints of pain and 
occasional giving way and objective findings of crepitus.  

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for a disability evaluation in excess of 10 
percent for right knee patellofemoral syndrome with X-ray 
evidence of arthritis status post arthroscopic surgery have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 
(2001). 

3.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In the August 1997 statement of the case and in the 
February 2002 supplemental statement of the case, the RO 
notified the veteran of the pertinent law and regulations.  
The RO also informed the veteran what evidence was 
considered.  In March 2001 and March 2002, the RO notified 
the veteran of the VCAA.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examinations in 
April 1997, August 2000, November 2000, February 2001, and 
November 2001 in order to determine the current severity of 
his disorders.  VA treatment records dated from 1994 to 2000 
were obtained.  The veteran submitted private treatment 
records in support of his claim.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claims on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  The March 2001 and March 2002 letters 
from the RO to the veteran gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
finds that the development of the claim has been consistent 
with the provisions of the new law.  Under these 
circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise.

II.  Entitlement to a disability evaluation in excess of 20 
percent for lumbar strain   

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

An April 1997 VA examination report indicates that the 
veteran reported having back pain since the injury in 
service.  The back pain came and went and he had some morning 
stiffness.  The veteran indicated that he avoided what 
accentuated the back pain.  Lifting was one of the activities 
that bothered him.  Physical examination revealed no postural 
deformities or fixed deformities.  No atrophy or spasm at L5 
were noted.  Forward flexion was to 90 degrees, backward 
extension was to 20 degrees, lateral flexion was to 30 
degrees, and rotation was to 40 degrees.  It was noted that 
all of the movements were accompanied by pain.  There were no 
neurological findings upon examination.  It was noted that X-
ray examination showed degenerative joint disease.  The 
diagnosis was low back pain.  The examiner noted that he 
reviewed the claims folder.    

An April 1997 VA X-ray examination revealed mild progression 
of degenerative changes at the L5 vertebral body.   

An August 2000 VA examination report indicates that physical 
examination revealed tenderness to palpation in the left 
paravertebral muscle area from L4-S1.  It was noted that the 
veteran occasionally had pain that radiated down the 
posterior aspect of the left hip and partially into the left 
thigh but not into the foot.  This was infrequent but it 
occurred when the back pain was severe.  Range of motion was 
extension to 15 degrees (out of 35 degrees); right lateral 
flexion was to 25 degrees and left lateral flexion was to 18 
degrees (out of 40 degrees); forward flexion to 75 degrees 
(out of 95 degrees).  The diagnosis was residuals of an 
injury to the lumbosacral spine with limitation of motion and 
pain with degenerative disc disease at L5/S1 and spurring.   

A November 2000 VA examination report indicates that the 
veteran stated that he had problems getting out of chairs and 
lifting due to his back disorder.  The veteran stated that he 
was unable to do sports and things of that nature due to his 
back disorder.  It was noted that the veteran had complaints 
of sciatic neuropathy in the left hip when his back tends to 
flare up; this was a pain that radiated into the left hip and 
into the left thigh.  The veteran indicated that the flaring 
usually was caused by doing things that he knew he should not 
do such as overworking, or getting up out of a chair too 
often.  Physical examination revealed that palpation to the 
back revealed tenderness at the left paravertebral muscle 
area at L4 and continued in the paravertebral muscle area to 
S1.  Range of motion was backward extension to 15 degrees 
limited by pain (normal extension was to 35 degrees).  
Lateral flexion was to 25 degrees limited by pain and left 
lateral flexion was to 18 degrees limited by pain (normal 
lateral flexion was to 40 degrees).  Forward flexion was to 
75 degrees and pain began at 65 degrees or 70 degrees as the 
veteran was attempting to bend forward.  Normal forward 
flexion of the back was to 95 degrees.  The examiner 
indicated that pain was evidenced during the examination and 
the veteran indicated that pain by movement.  It was noted 
that during flare-ups, the sciatic neuropathy would limit 
movement more than on this examination, but it was difficult 
to determine when the veteran could not demonstrate the 
number of degrees he was limited during a flare.  The 
diagnosis was residuals of injuries to the lumbosacral spine 
with severe limitation of motion and degenerative disc 
disease at L5-S1 associated with spurring by X-ray 
examination.     

A February 2001 VA examination report reveals that the 
veteran reported that his back bothered him the most when he 
first got up in the morning; his back was stiff.  The veteran 
stated that if he made the wrong turn getting out of bed, he 
may walk in a semi-flexed position for as much as a couple of 
hours before he was able to be straightened out.  It was 
noted that it appeared that most of the time, if he was 
careful about getting out of the bed, he did not have this 
problem.  The veteran stated if he did some awkward lifting, 
his back may bother him for two or three hours afterwards.  
However, if he was careful, he did not have this problem.  
The veteran stated that if he lifted the wrong way, his back 
may hurt for as long as half a day.  It was noted that there 
was no specific motion that caused the pain.  The veteran 
stated that his job at the post office required a lot of 
bending and lifting.  After two and a half to three hours of 
lifting and bending, he had some discomfort which required 
that he slack off.  

Physical examination revealed that the veteran had erect 
posture and normal gait.  Examination of the back revealed 
some rigidity of the muscles which was consistent with mild 
to moderate spasm.  Deep tendon reflexes were equal and 
active at the knees and ankles.  The veteran was able to 
squat to the floor and come back up.  he was able to walk on 
his toes and heels.  Range of motion of the lumbar spine was 
extension to 10 degrees, lateral flexion to 20 degrees, 
rotation to 20 degrees, and forward flexion to 60 degrees.  
The veteran had some muscle spasm on the lower back.  X-ray 
examination in August 2000 revealed some evidence of mild 
degenerative disc disease and osteoarthritis of the vertebral 
bodies.  The examiner noted that the X-ray evidence indicated 
that the problem was mild.  Regarding the question as to 
whether the disc disease and the arthritis were due to the 
chronic low back strain, the examiner stated that this was a 
matter that could not be determined and to give an answer 
would require undue speculation.  Regarding the question of 
whether there was additional disability due to weakness, 
fatigue or lack of endurance, the examiner stated that this 
question was impossible to answer and to give an answer would 
require unwarranted speculation.  

A November 2001 VA examination report reveals that the 
veteran stated that if he did a lot of lifting over several 
hours, his back may ache for several hours.  However, if he 
is careful, he did not have any problems.  The veteran stated 
that there was no specific motion that caused the pain.  
Examination of the back revealed a limitation of motion and 
there was some spasm in the back muscles.  Range of motion 
was extension to 10 degrees, right and left lateral flexion 
to 20 degrees, right and left lateral rotation to 20 degrees, 
and forward flexion to 60 degrees.  The VA examiner opined 
that the degenerative disc disease and the osteoarthritis 
were not due to the low back strain.  The VA examiner stated 
that in summary, the veteran had stiffness of the back when 
he arose in the morning and this wore off as he went about 
his duties.  The VA examiner stated that the veteran's duties 
on same days required repetitive lifting and bending, and if 
this went on for longer than two and a half hours, the 
veteran developed symptoms.  The examiner stated that in 
accordance with the DeLuca memo, any further comment would be 
speculation.  The examiner stated that he reviewed the claims 
folder and the remand.    

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the lumbar strain under Diagnostic 
Code 5292.

The medical evidence of record does not demonstrate severe 
limitation of motion of the lumbar spine.  As discussed in 
detail above, the veteran underwent VA examinations in April 
1997, August 2000, November 2000, February 2001 and November 
2001.  The VA examinations indicate that the veteran's 
forward flexion was limited from 60 to 90 degrees.  The more 
recent examinations show that forward flexion was limited to 
75 to 60 degrees.  Normal forward flexion is to 95 degrees.  
The examiner noted that forward flexion was limited by pain.  
Extension of the lumbar spine was limited from 20 to 10 
degrees.  The more recent medical evidence shows that 
extension of the lumbar spine was limited from 15 to 10 
degrees.  Normal extension is to 35 degrees.  The medical 
evidence shows that lateral flexion was limited from 30 to 18 
degrees.  The more recent medical evidence shows that lateral 
flexion was limited from 25 to 18 degrees.  The medical 
evidence shows that rotation of the lumbar spine was limited 
to 20 degrees.   

There is no evidence of severe limitation of motion of the 
lumbar spine.  The Board notes that the November 2000 VA 
examination report indicates that the veteran had severe 
limitation of motion of the lumbar spine.  However, when all 
of the evidence of record is considered, the limitation of 
motion of the lumbar spine is moderate.  Thus, a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability under Diagnostic Code 5292 is not warranted.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbar spine 
disability.  See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence shows that the veteran experiences painful 
motion due to the service-connected lumbar spine disability.  
However, the 20 percent disability evaluation under 
Diagnostic Code 5292 contemplates the limitation of motion 
due to pain.  For instance, the November 2000 VA examination 
report notes the degree of limitation of motion and 
specifically indicates the degree of limitation of motion due 
to pain.  There is no objective evidence that the pain causes 
additional limitation of motion or any additional disability 
or additional functional impairment.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
VA examiners who performed the February 2001 and November 
2001 VA examinations indicated that the question of whether 
there was any additional disability due to weakness, fatigue, 
or lack of endurance was a question that was impossible to 
answer and would require speculation.  Thus, the Board finds 
that the evidence of record establishes that the veteran's 
low back disability does not cause additional functional 
impairment due to pain on use so as to warrant the assignment 
of an additional disability rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.    

The veteran's lumbar strain may also be rated in the 
alternative under Diagnostic Code 5295, lumbosacral strain.  
In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the lumbar strain under Diagnostic 
Code 5295.

The medical evidence of record establishes that the veteran 
has complaints of pain in the low back and painful motion.  
There are objective findings of limited motion, spasm, and 
tenderness to palpation of the left paravertebral muscle area 
from L4 to S1.  

There is no evidence that the veteran's low back disability 
is severe.  There is no medical evidence of severe symptoms 
due to the service-connected lumbar strain.  There is no 
medical evidence of listing of the whole spine to the 
opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space or abnormal mobility with 
forced motion.  There was no evidence of listing of the spine 
upon VA examination.  The medical evidence shows that forward 
flexion was limited, but there is no evidence of marked 
limitation of forward bending.  Forward flexion was only 
limited to 60 degrees.  The veteran has lateral movement to 
18 to 20 degrees.  Consequently, the Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.  

The medical evidence of record shows that the veteran also 
has complaints of pain radiating down his leg and there is X-
ray evidence of degenerative disc disease at L5-S1 and 
osteoarthritis.  However, there is also medical evidence that 
the degenerative disc disease and the osteoarthritis are not 
due to the service-connected lumbar strain.  In the November 
2001 VA examination report, the VA examiner stated that the 
degenerative disc disease and the osteoarthritis were not due 
to the lumbar strain.  Thus, the symptoms due to the disc 
disease cannot be considered when evaluating the service-
connected lumbar strain and a disability evaluation under 
Diagnostic Codes 5003, degenerative arthritis, or Diagnostic 
Code 5293, intervertebral disc disease, is not appropriate.

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service-connected lumbar strain, for 
the reasons and bases described above.  The preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation and the claim is denied.  

III.  Entitlement to a disability evaluation in excess of 10 
percent for right knee disability. 

Pertinent Law and Regulations

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c). 

Factual Background

Service medical records show that in November 1986, the 
veteran underwent a partial medial and lateral meniscectomy 
for repair of a medial meniscus tear.  

An April 1997 VA examination report indicates that the 
veteran had stiffness in the right knee in the morning.  He 
avoided jumping.  The veteran was able to run.  Physical 
examination revealed no swelling or deformity.  No 
instability of the right knee was found.  There was full 
range of motion.  There was crepitus.  The diagnosis was 
painful knees postoperative arthroscopic surgery of the right 
knee with degenerative joint disease by X-ray examination.

An August 2000 VA examination report indicates that the 
veteran reported that the right knee continued to pop and 
grind and was still quite painful since the surgery in 1987.  
Examination of the right knee revealed flexion to 120 
degrees.  There was definite crepitus with flexion and 
extension.  The drawer sign was negative.  There was no 
lateral or medial movement in the right knee.  The veteran 
reported that the right knee gives way once or twice a year 
and he almost fell.  The pain was associated with the 
grinding and popping.  The veteran stated that the right knee 
would frequently pop loudly and give him a lot of pain.  The 
diagnosis was residuals of an injury to the right knee with 
torn meniscus postoperative with some improvement but 
continued pain and giving way associated with chondromalacia 
patella and degenerative joint disease.  

A November 2000 VA examination report reveals that physical 
examination revealed no definite instability.  Flexion of the 
right knee was limited to 120 degrees.  The examiner noted 
that the limitation was not due to pain per se, but 
apparently the knee did not move further than that due to 
years of being careful with the knee.  The veteran stated 
that with excessive use, there would be increased pain and 
possibly a decreased motion if tested.  The examiner noted 
that he did not test the knee to see how far it would move 
when it was painful because the veteran was not having a 
serious painful situation during the examination.  X-ray 
examination revealed spurring of the patella; it was noted 
that this could be diagnosed as degenerative joint disease or 
chondromalacia patella due to the crepitus.  The examiner 
stated that either way, the present condition was as likely 
as not due to the injury that the veteran sustained in 
service.  The examiner noted that the giving way that 
occurred when the knee made a loud click was the only 
uncontrollable weakness of the knee.  The diagnosis was 
residuals of injury to the right knee with limited motion to 
120 degrees with normal motion of the knee being 140 degrees 
but with no other instability noted upon examination and X-
ray findings of spurring of the patella.  

A February 2001 VA examination report reveals that the 
veteran reported having pain and aching in his right knee on 
cold and rainy days.  Examination of the right knee revealed 
full range of motion and stability in both knees.  There was 
no significant atrophy of one knee compared to the other.  
The veteran estimated that he could walk two miles without 
difficulty.  He did not have any swelling.  The veteran could 
walk on his toes and heels and he could squat all the way to 
the floor.  X-ray examination of the right knee revealed a 
minimal degree of degenerative joint disease.  The diagnosis 
was residuals of a knee injury, remote, and right knee with 
history of arthroscopic surgery.  The examiner stated that 
the examination was entirely normal with a completely normal 
range of motion and stability.  

A November 2001 VA examination report reveals that the 
veteran did not give a history of fatigue or lack of 
endurance.  He stated that he could walk two miles without 
difficulty.  The veteran stated that on cold and rainy days, 
he had a little aching in his right knee; the examiner noted 
that this apparently did not cause any weakness, fatigue, or 
lack of endurance.  No flare-up other than the mild aching 
was mentioned.  There was no pain evidenced during the 
examination.  The examiner stated that it was impossible to 
state what motion, if any, caused the pain.  The examiner 
stated that there was X-ray evidence of degenerative joint 
disease of the right knee which was undoubtedly the result of 
the service-connected injury and surgery. The examiner noted 
that range of motion upon examination in February 2001 was 
entirely normal and no limitation of motion was noted.  The 
examiner also noted that the veteran's behavior did not 
indicate pain.  The examiner stated that presumably, this 
indicated a remission of any symptoms due to the arthritis.   

Analysis

The veteran's right knee patellofemoral syndrome with X-ray 
evidence of arthritis status post arthroscopic surgery is 
rated as 10 percent disabling under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  VA X-ray 
examination reports, dated in 1997 and 2000, indicates that 
the veteran has minimal degenerative joint disease of the 
right knee.  In the November 2001 VA examination report, the 
VA examiner stated that the degenerative joint disease of the 
right knee was undoubtedly the result of the service-
connected right knee injury and surgery.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Codes 5260 or 5261.  The medical evidence 
demonstrates that the veteran had a limitation of flexion to 
120 degrees with pain upon VA examination in August 2000 and 
November 2000.  The veteran had full range of motion of the 
right knee upon VA examinations in April 1997, February 2001 
and November 2001.  In order for a disability evaluation in 
excess of 10 percent to be assigned under Diagnostic Code 
5260, flexion must be limited to 30 degrees or less.  Thus, 
the Board concludes that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5261, extension of the 
right knee must be limited to 15 degrees or more.  The 
medical evidence of record establishes that extension of the 
right knee is full.  The veteran experienced pain with 
motion.  Thus, the Board concludes that a rating in excess of 
10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The medical evidence does show that the veteran experiences 
painful motion and there was evidence of limitation of 
flexion of the right knee to 120 degrees upon VA examinations 
in 2000.  There are objective findings of crepitus of the 
right knee.  The veteran had complaints of the knee 
occasionally giving way.  Thus, the Board finds that the 10 
percent evaluation under Diagnostic Codes 5010 and 5003 is 
appropriate.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the right knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.   The 
medical evidence shows that the veteran experiences painful 
motion due to the service-connected right knee disability.  
However, the more recent VA examinations in 2001 show that 
the veteran had full range of motion of the right knee.  The 
VA examiner who performed the November 2001 VA examination 
stated that there was no evidence of pain upon examination 
and the veteran's symptoms were in remission.  The examiner 
noted that the veteran had a normal examination in February 
2001.  The VA examination reports indicate that there was no 
atrophy.  The veteran had a normal gait.  He reported that he 
was able to walk two miles without difficulty.   

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
VA examiner who performed the November 2001 VA examination 
indicated that the veteran did not give a history of fatigue 
or lack of endurance due to the right knee disability.  The 
examiner stated that the veteran was able to talk two miles 
and this did not cause the veteran any weakness, fatigue or 
lack of endurance.  The examiner stated that no flare-up 
other than the mild aching was reported.  Based on the above 
evidence, the Board finds that the evidence of record 
establishes that the veteran's right knee disability does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There is no evidence of instability 
or subluxation of the service-connected right knee 
disability.  Thus, Diagnostic Code 5257 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
other impairment of knee, recurrent subluxation or lateral 
instability (2001).  There is no evidence of ankylosis of the 
right knee,.  Therefore, Diagnostic Code 5256 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2001).  There is no evidence of semilunar, dislocated 
cartilage with frequent episodes of pain, locking or 
effusion.  Thus, Diagnostic Code 5258 is not for application.   

Lastly, the Board finds that a separate 10 percent evaluation 
is not warranted for the right knee disability under 
VAOPGCPREC 23-97 for instability, in addition to the 10 
percent evaluation assigned under Diagnostic Code 5003.  The 
medical evidence of record shows that there were no findings 
of instability in the right knee upon VA examination in 1997, 
2000, and 2001.  Thus, the veteran does not have any ratable 
manifestation of the right knee disability in addition to the 
painful motion.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5003.  The preponderance of the evidence is 
against the claim and the claim is denied.  

IV.  Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the September 
2002 supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the lumbar spine 
disability and the right knee disability on appeal.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The evidence shows that the service-connected chronic 
lumbosacral strain and the right knee disability do not 
present an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected lumbar spine 
disability causes limited motion of the lumbar spine with 
painful motion.  The veteran's lumbar spine disability is 
rated under Diagnostic Code 5292, limitation of motion, and 
this diagnostic code contemplates limited motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under Diagnostic Code 5292.  The veteran's 
service-connected right knee disability is rated under 
Diagnostic Codes 5010 and 5260.  These diagnostic codes 
contemplate limited motion and pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 and 5260.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under Diagnostic Code 5260.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the lumbar spine disability or right knee 
disorder.  Indeed, there is no evidence of any 
hospitalization since service.    

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected lumbar spine 
disability or right knee disability cause marked interference 
with employment.  The Board stresses that 
38 C.F.R. § 3.321(b)(1) requires marked interference with 
employment, not simply interference.  The evidence of record 
does demonstrate that the veteran works for the post office.  
The Board notes that the currently assigned 20 percent 
disability evaluation for the lumbar spine disability under 
Diagnostic Code 5292 and the 10 percent evaluation for the 
right knee disability under Diagnostic Codes 5003 and 5260 
are an acknowledgment on the part of VA that interference 
with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2001).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the lumbar spine and right knee 
disabilities.    


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for lumbar strain is denied.

Entitlement to a disability evaluation in excess of 10 
percent for right knee patellofemoral syndrome with X-ray 
evidence of arthritis status post arthroscopic surgery is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

